17. Second European Roma Summit
Before the vote:
on behalf of the Verts/ALE Group. - Mr President, I would like to move an oral amendment which would become paragraph 7a (new). It is signalled on the voting list and my understanding is that it has the support of the political groups co-signing this resolution. It becomes the consequence of paragraph 7.
So the new paragraph 7a would read: 'Hence, calls once again on the Commission to develop a comprehensive European Strategy for Roma Inclusion as the instrument for combating social exclusion and discrimination of Roma in Europe'.
Mr President, thank you very much. We have two amendments, one of which is an amendment to the amendment. I would like to introduce both of them. We would like the words 'the Council and' to be deleted. The final result of the amendment which is currently under discussion would then be:
'calls on the Member States to refrain from forced repatriations of minorities if they face homelessness and discrimination in the areas of education, social protection and employment once they have been forcibly returned'.
on behalf of the S&D Group. - (DE) Mr President, we have also rejected a previous amendment because it was worded rather too strongly. However, there is a problem with some countries where Roma people are being repatriated and where the conditions are unsuitable for them to be able to live in freedom and safety and with human dignity.
Our wording is more restrained, among other things, because we have seen that in some countries, visa liberalisation is being misused for the purposes of asylum applications without the prerequisites being in place. Our text would read:
to countries in the Western Balkans 'where they might face homelessness and discrimination in the areas of education, social protection and employment'.
(DE) I hope that the Members who initially rejected the other amendment can vote in favour and accept this more restrained wording.